UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): February 17, 2011 SOY ENERGY, LLC (Exact Name of Registrant as Specified in Charter) Iowa 000-53112 20-4026473 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 222 n. mAIN STREET P. O. BOX 663 MARCUS, iowa (Address of principal executive offices) (Zip Code) (712) 376-2081 (Registrants telephone number, including area code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below) ☐
